Citation Nr: 0828685	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include a chronic depressive disorder and 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
March 1978.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2007.  This matter was 
originally on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

In September 2006, the veteran testified at a travel board 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  A transcript of that hearing is of record.  In 
May 2008, the veteran was provided the opportunity to testify 
at another hearing.  The veteran was advised that if he did 
not respond within 30 days from the date of the letter, the 
Board would assume that he did not want another hearing and 
would proceed with review of the appeal.  To date, there has 
been no response from the veteran.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a chronic depressive disorder.

2.  The veteran's schizophrenia is not related to active 
service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability, to 
include a chronic depressive disorder or schizophrenia, that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2007 Remand, the Appeals 
Management Center (AMC) sent out a corrective VCAA notice (as 
will be discussed in more detail below), obtained all 
available medical treatment records identified by the 
veteran, scheduled a VA psychiatric examination, and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's March 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in August 2003, 
March 2006, and April 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2006 and April 2007 letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in February 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in January 2008. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic psychiatric disability is factually 
shown during service.  The Board concludes it was not.  

A review of the veteran's service medical records indicates 
that at the time of his separation, the veteran indicated 
that he had had depression or excessive worry.  The 
physician's summary noted that the veteran had "[m]ild 
depression regarding uncertainty in his future."  The 
physician also noted that it was "[n]ot medically 
significant."  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  The Board, thus, cannot conclude a "chronic" 
psychiatric condition was incurred during service.  
Complaints of depression on one occasion cannot be considered 
a chronic psychiatric disorder without an indication that a 
chronic psychiatric disorder exists.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Schizophrenia can be service-
connected on such a basis.  However, the first showing of 
schizophrenia was not until 1982, four years after the 
appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any objective evidence of psychiatric symptoms 
between the veteran's date of discharge and 1982, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

The Board is cognizant of the fact that the veteran has 
reported that his psychotic symptoms started in service.  
However, the veteran has also reported that his psychiatric 
symptoms started as a teenager and in his early twenties.  

Private medical records from a November 2001 hospitalization 
at B. J. Hospital, note that the veteran reported a long 
history of psychotic symptoms dating back to 1976 when he was 
taking care of his brother who was diagnosed with 
schizophrenia.  The veteran reported that this was very 
stressful for him, that he went several days without getting 
enough sleep, and that soon after he became paranoid.  The 
veteran reported believing that people were trying to hurt 
him and could read his mind.  The veteran reported that he 
also had ideas of reference, feeling that he was getting 
messages from the T.V. and newspaper, and that he was 
hospitalized at M. B. Hospital for approximately one month.  

However, the veteran also reported that he was relatively 
symptom free until 1985.  This is factually incorrect as the 
record shows that the veteran was hospitalized in August 1982 
at L. M. Hospital at which time he reported no previous 
history of psychiatric care.  He was also hospitalized in 
September/October 1982 at W. R. Army Hospital at which time 
he described himself as enjoying good mental and physical 
health until August 1982.  He was also hospitalized in 
November 1982 at B. Naval Hospital at which time he reported 
several hospitalizations at W.R. and in Philadelphia.  

The Board notes that the veteran has, at times, been 
determined to be an unreliable historian.  As such, the Board 
finds that the veteran's reports of periods of onset of 
psychiatric symptoms lack credibility and cannot be used as 
evidence regarding date of onset of symptoms. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

With respect to the veteran's assertions that he has 
depression related to his active service, the alleged 
disorder, depression, is actually just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

The veteran underwent a VA examination in January 2008 and 
was assessed for a depressive disorder.  The veteran denied 
depressed mood stating, "Most of the time I am happy."  He 
also denied a decreased interest in activities stating that 
he still enjoyed cooking, going out, and talking with 
acquaintances.  The examiner stated that one or the other of 
these symptoms was required for a diagnosis of a depressive 
disorder.  The veteran endorsed a good appetite, he denied 
thoughts of death to include suicidal or homicidal thinking, 
and he reported that his energy level goes up and down 
depending on the quality of sleep he gets.  The veteran did 
reported feelings of worthlessness.  The examiner stated that 
the veteran did not at that time meet the diagnostic criteria 
for any type of depressive disorder.    

The examiner stated that she could find no mention of 
depressive symptoms or a diagnosis of a depressive disorder 
with the exception of his separation medical reports dated 
February 24, 1978 in which the box for depression or 
excessive worry was checked 'yes'.  Explanation was "mild 
depression regarding uncertainly in his future.  Not 
medically significant."  The examiner also noted that as 
recently as February 16, 2006, when the veteran was 
hospitalized, he was screened for symptoms of depression and 
anxiety and again, the diagnosis was that of schizophrenia.  

In the absence of competent evidence which suggests that the 
veteran's depression constitutes a chronic disability, the 
Board has no basis on which to consider the veteran's 
depression as more than a medical finding or symptom.  The 
veteran's own assertions to the contrary do not constitute 
competent medical evidence in support of his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic disability which could 
be related to service, entitlement to service connection for 
depression must be denied.

With respect to the veteran's assertions that his 
schizophrenia is related to his active service, in support of 
his claim, the veteran submitted a January 2005 opinion by 
Dr. R.M., which states, "Although it is impossible to state 
any cause and effect, the signs and symptoms of schizophrenia 
began during his military service and persist today."  

The Board remanded the issue in March 2007, in part, to 
schedule the veteran for a VA examination to address the 
etiology of any psychiatric disorder.  The VA examiner noted 
that a review of the claims file was accomplished to include 
service medical records and electronic records.  The VA 
examiner noted that the record indicated that the veteran was 
recommended for expeditious discharge based on his 
"immature, apathetic attitude toward your duties, your 
coworkers, your superiors, and the belief that due to your 
attitude there is little likelihood of your attaining that 
degree of maturity and positive motivation necessary for you 
to satisfactorily complete your military service in an 
honorable manner."  The examiner noted that the record goes 
on to describe how the veteran's apathetic attitude had 
resulted in poor performance of his duty requiring constant 
corrections and unusually high degree of supervision to 
perform even the most menial tasks and that he was frequently 
tardy and absent from his place of duty resulting in 
disruption of operations.  The examiner noted that the 
veteran was also involved in two incidents of minor 
misconduct, breaking down the door to his room twice.

The examiner noted that "careful review of the claim file 
presents evidence that the veteran's first inpatient 
psychiatric hospitalization was in August of 1982" and that 
at that time he was diagnosed with schizophrenia, paranoid 
type.  The examiner noted that the veteran continues to 
endorse symptomatology consistent with a diagnosis of 
schizophrenia, paranoid type.  The examiner opined that given 
the lack of clear evidence of the onset of symptoms prior to 
1982, it was her opinion that the veteran's diagnosis of 
schizophrenia, paranoid type was less likely caused by or the 
result of his military service.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
schizophrenia is related to service, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over Dr. R.M.'s 
favorable medical opinion.  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  For example, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). Also, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The treating physician's cursory statement unfortunately does 
not provide a rationale for the opinion and fails to take 
into account the lack of psychiatric treatment from discharge 
until 1982.  In comparison, the VA examiner provides a 
complete rationale for her opinion, and the opinion was 
rendered only after review of the claims file and mental 
status examination of the veteran.

Thus, the Board finds that the VA examiner's January 2008 
reasoned medical opinion is accordingly more probative than 
the statement made by Dr. R.M., the veteran's VA treating 
physician.  On the whole, the January 2008 May 2007 VA 
examiner's explanation was more detailed and thorough.  Thus, 
the Board finds it of greater probative weight than the 
opinion of the veteran's treating physician.

The Board acknowledges that the veteran has submitted lay 
statements from people who knew him prior to entering the 
service which noted that the veteran started having 
psychiatric symptoms since leaving service.  A sibling opined 
that the military was too much pressure for the veteran to 
handle.  As lay persons, the veteran's family members and 
acquaintances are competent to comment on their observations 
of the veteran, but only medical professionals are competent 
to express opinions as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the above 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include a chronic depressive disorder and 
schizophrenia, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


